DETAILED ACTION
This communication is responsive to the amendment filed August 26, 2021. Applicant has amended claims 1, 9, 10-13 and added claim 18 as new. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-6, 9-13 and 18 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 9 and 10 are in independent form.

Response to Arguments
Applicant’s arguments filed August 26, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection with respect to claim 1.  Regarding applicant’s argument with respect to claim 9, Examiner respectfully disagrees. NUNOMAKI teaches that when the movement of the user's finger in the detected proximity state by a certain distance, the display screen is scrolled in accordance with the movement of the finger (Paragraphs 6, 75-78, 94).  In other words, user has to move the finger by a certain distance to enable a scrolling of the screen, which the certain distance is the amount of the screen moved, and that user’s finger movement by a certain distance is a gesture that satisfies a predetermined screen movement amount of a gesture. Therefore, NUNOMAKI still teaches applicant’s argued limitation.

Allowable Subject Matter
Claim 10 is allowed.  The allowable subject matter is directed the limitation “....set a first screen movement amount based on the first information... wherein the first information includes at least one of intersection information of roads on a map and traffic information of the roads on the map... and the first screen movement amount is different than the second screen movement amoun.t
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claims 12 and 13 are already recited in their parent claim, therefore, they do not further narrow the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 18 overall is unclear in view of the specification.  According to the paragraphs [0081]-[0089] of the published specification discussed the regular mode, kitchen mode, car mode, and paragraph [0083] explicitly stated that both the kitchen mode and car mode can be operated by gesture (proximity), but then in paragraph [0089] also explicitly stated that again both the kitchen mode and car mode can be operated by a gesture and a touch.  It appears that all modes operate the same way, assuming the regular mode would be both touch and gesture, but if both kitchen mode and car mode are also both touch and gesture, then this raises the question how to distinguish all these modes from each other? Especially when one mode is not restricted to only one operation (e.g. gesture or touch).  Furthermore, the limitation “....allow user...to select a first operation mode...or a second operation mode...” is directed to the kitchen mode, car mode, etc., however, the limitation “...a gesture is associated with an operation of the first screen that is closer to a position where the sensor is disposed than the second screen.... a gesture is associated with an operation of the first screen that is farther from a position where the sensor is disposed than the second screen” is directed to a first method, second method, etc., discussed in paragraphs [0090]-[0102] which have a discussion entirely different from the kitchen mode, car mode, etc., and there is no mentioning that these methods can be selected by user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US PGPub. No. 2014/0152576) (hereinafter KIM).

In reference to independent claim 1:
KIM teaches an electronic device comprising: a sensor configured to detect a gesture that does not come into contact with the electronic device; a touch sensor; a display configured to display a first screen displaying a first application and a second screen displaying a second application, the second application being different than the first application; and a controller configured to associate the gesture detected by the sensor with an operation of the first screen displaying the first application and a touch detected by the touch sensor with an operation of the second screen displaying the second application in accordance with a position where the sensor is disposed  (i.e. ...the multi display apparatus...includes...a controller 130...a first display 190a, and a second display 190b...The first and second displays 190a and 190b may be implemented by using a touch screen to sense a user's touch. Specifically, the first and second display 190a and 190b may each include a touch sensor 151 layered with the first and second displays 190a and 190b,...and a proximity sensor 155 may sense an approach of the user's touch...controller 130 may perform a control operation corresponding to the user operation that is input through the first and second displays 190a and 190b...The first and second displays 190a and 190b may display various screens such as...an application execution screen... For example, when the user executes an application stored in the multi display apparatus 100, the controller 130 displays an execution screen of the application (referred to as a first screen) on the first display 190a, which is one of the first and second displays 190a and 190b. Accordingly, when the user executes a new application or touches an object displayed on the first screen, the controller 130 displays a new second screen according to the manipulation on the second display 190b... - Paragraphs 118, 193, 123, 125).

In reference to claim 2:
KIM teaches the electronic device of claim 1, wherein the controller is configured to associate the gesture with the operation of the first screen that is closer to the position where the sensor is disposed than the second screen and to associate the touch with the operation of the second screen (i.e. ... controller 130 may perform a control operation corresponding to the user operation that is input through the first and second displays 190a and 190b...The first and second displays 190a and 190b may be implemented by using a touch screen to sense a user's touch. Specifically, the first and second display 190a and 190b may each include a touch sensor 151 layered with the first and second displays 190a and 190b,...and a proximity sensor 155 may sense an approach of the user's touch.... - Paragraphs 193, 123).

In reference to claim 3:
KIM teaches the electronic device of claim 1, wherein the controller is configured to associate the gesture with the operation of the first screen that is farther from the position where the sensor is disposed than the second screen and to associate the touch with the operation of the second screen (i.e. ...controller 130 may perform a control operation corresponding to the user operation that is input through the first and second displays 190a and 190b...The first and second displays 190a and 190b may be implemented by using a touch screen to sense a user's touch. Specifically, the first and second display 190a and 190b may each include a touch sensor 151 layered with the first and second displays 190a and 190b,...and a proximity sensor 155 may sense an approach of the user's touch.... - Paragraphs 193, 123).

In reference to claim 4: 
KIM teaches the electronic device of claim 1, wherein the controller is configured to associate the touch further with at least one of an inter-screen operation and a screen erase operation 
(i.e. ... when the user executes a new application or touches an object displayed on the first screen, the controller 130 displays a new second screen according to the manipulation on the second display 190b... When touch and drag is performed, the controller 130 erases a point or line that is displayed since input has been previously performed... - Paragraphs 125-126, 457)

In reference to claim 5: 
KIM teaches the electronic device of claim 1, wherein the controller is configured to associate a particular touch that is one type of the touch performable on the second screen with a particular operation of the second screen; and associate one type of the gesture with the particular operation of the first screen (i.e. ...controller 130 may perform a control operation corresponding to the user operation that is input through the first and second displays 190a and 190b...The touch is a type of input that is recognized as a touch when the user object contacts the multi display apparatus 100.... The hovering is a type of input that is recognized when the user object is placed within a predetermined range of the multi display apparatus 100 without directly touching the multi display apparatus 100 or without pressing a button..... - Paragraphs 193, 296-297).

In reference to claim 6:
KIM teaches the electronic device of claim 1, wherein when the first screen is set to be an active window by the touch, the controller is configured to associate one type of the gesture with a display of a list of setting items of the active window (i.e. ... the controller 130 displays an execution screen of the application (referred to as a first screen) on the first display 190a...user executes a new application or touches an object displayed on the first screen...controller 130 may perform a control operation corresponding to the user operation that is input through the first and second displays 190a and 190b... the multi display apparatus 100 may sense hovering using the proximity sensor 155. The hovering may be recognized as a single touch gesture when the user does not directly touch the touch screen..... - Paragraphs 125, 193, 258; In other words, the touch input can also be performed with hovering gesture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub. No. 2014/0152576) (hereinafter KIM) in view of NUNOMAKI (US PGPub. No. 2012/0154305).

In reference to independent claim 9:
KIM teaches an electronic device comprising: a sensor configured to detect a gesture that does not come into contact with the electronic device; a touch sensor (i.e. ... sensor may include at least one of a camera ...the multi display apparatus...includes...a first display 190a, and a second display 190b...The first and second displays 190a and 190b may be implemented by using a touch screen to sense a user's touch. Specifically, the first and second display 190a and 190b may each include a touch sensor 151 layered with the first and second displays 190a and 190b,...and a proximity sensor 155 may sense an approach of the user's touch.... - Paragraphs 31, 118, 123); and although KIM does not explicitly discuss a controller configured to set a screen movement amount per basic operation based on the gesture detected by the sensor to NUNOMAKI teaches “... the controller processes the touch differently than the object being in proximity to the display.... The image pickup apparatus 1 (CPU 23) detects the movement of the user's finger in the detected proximity state by a certain distance or more... the display screen is scrolled in accordance with the movement of the finger...scroll speeds may be different and the numbers of fed images may be different between the proximity operation and the touch operation. More specifically, the scroll speed of the proximity operation may be higher than the scroll speed of the touch operation, or the number of the fed images may be determined such that images are fed one by one in the touch operation and images are fed in a unit of several images... - Paragraphs 6, 75-78, 94; Note that user’s finger movement by a certain distance is the predetermined screen movement amount of a gesture).  Although KIM does not specifically discuss proximity/contactless based scrolling, however, such feature is common in the art, therefore, It would have been obvious that user has to move the finger by a certain distance to enable a scrolling of the screen, the limitation is merely stating the obvious of the proximity/contactless based scrolling.  The motivation of using such feature enables viewing of a number of pictures more easily so that user does not have to repeat the touch operation many times just to scroll to view a number of pictures (Paragraph 1). 

In reference to claim 11:
KIM and NUNOMAKI teach the electronic device of claim 9, NUNOMAKI teaches wherein the second screen movement amount is a scroll amount (i.e. ... the user may perform scroll display of the captured images by bringing the finger close to the touch screen 18 and performing tracing (a dragging operation or a flicking operation). In this case, since the finger does not contact the touch screen 18, airy operational feeling can be attained.... - Paragraph 93)

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174